 

Exhibit 10.2

Form of Option Agreement between Cannamed Corporation and Paul Shively




 THIS OPTION AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"),
OR ANY STATE SECURITIES LAW, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF OR EXERCISED UNLESS (i) A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS SHALL
HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR (ii) AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS
AVAILABLE IN CONNECTION WITH SUCH OFFER, SALE OR TRANSFER.

 

CANNAMED CORPORATION

OPTION AGREEMENT

 

Option to Purchase

Grant Date

                

 

400,000

May 2, 2014

 

 

Share of Common Stock

                                                                                                                                                              



THIS OPTION AGREEMENT, by and between Paul Shively, an individual residing in
California ("Holder"), and Cannamed Corporation, a Nevada corporation (the
"Company"), certifies that Holder has the right to purchase the number of fully
paid and non-assessable shares of the Company’s common stock, par value $0.0001
per share (“Common Stock”), set forth above (the “Shares”), subject to
adjustment as provided herein, at a price equal to the Exercise Price as defined
in Section 4 below in accordance with the Vesting Schedule set forth in Section
3.

Holder agrees that this Option Agreement (this “Option”) is issued and all
rights hereunder shall be held subject to all of the conditions, limitations and
provisions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein set forth,
Holder and the Company agree as follows:

 1.                  Purpose.  The purpose of this Option, a nonqualified stock
option, is to compensate, retain, and motivate Holder, the Company’s Chief
Financial Officer.

2.                  Date of Grant and Term.  This Option shall be deemed to be
granted as of the date set forth above, which shall be the day on which this
Option was formally granted by the Company’s Board of Directors (“Date of
Grant”). The Option, which is effective on the Date of Grant, shall expire and
no longer be exercisable by Holder three years from the last vesting
date(“Option Term”). No portion of this Option may be exercised after the
expiration of the Option Term.

 

1               

             


 

3.                  Exercise. 

(a)                Vesting and Manner of Exercise.  100,000 shares (i.e., 25%)
underlying the Option shall vest and become exercisable on October 28, 2014,
which is the six month anniversary of Holder’s Employment Agreement.  After the
six month anniversary of the Employment Agreement, the remaining 300,000 shares
underlying the Option shall vest and become exercisable in equally monthly
installments of 16,667.66 shares over the next 18 months (the “Vesting
Schedule”). A Change of Control shall cause the entire Option to immediately
vest and become exercisable (see Section 6(c)). During the Option Term, vested
portions of this Option may be exercised upon surrender of this Option, with the
Exercise Form attached hereto as Exhibit A (the “Exercise Form”) duly completed
and executed, together with the full Exercise Price (as defined below) for each
share of Common Stock as to which this Option is exercised, to one of the
Company’s officers or directors at 350 N. Glendale, CA 91206, or at such other
office or agency as the Company may designate in writing, by overnight mail
(such surrender and payment of the Exercise Price hereinafter called the
"Exercise of this Option"). The Option may not be exercisable with respect to
fractional shares.

(b)               Method of Payment. Payment of the Exercise Price shall, at the
election of Holder, be by cash, check, or shares of the Company’s Common Stock
already owned by Holder.

(c)                Date of Exercise.  The Date of Exercise shall be defined as
the date the original Exercise Form is received by one of the Company’s officers
or directors.  The Company shall not be required to deliver the shares of Common
Stock to the Holder until the requirements of Section 3(a) above are satisfied.

(d)               Delivery of Shares of Common Stock upon Exercise.  Upon any
exercise of this Option, the Company shall use its reasonable best efforts to
deliver, or shall cause its transfer agent to deliver, a stock certificate or
certificates representing the number of shares of Common Stock into which this
Option was exercised as soon as practicable (the “Share Delivery Deadline”)
after the date that all of the following have been received by the Company: (i)
the original completed and executed Exercise Form, (ii) the original Option and
(iii) the Exercise Price (collectively, the “Receipt Date”).  Such stock
certificates shall contain a legend restricting transfer unless a registration
statement covering the resale of such shares of Common Stock is in effect at the
time of such exercise or Rule 144 is available.

(e)                Cancellation of Option.  This Option shall be cancelled upon
the Exercise of this Option, and, as soon as practicable after the Date of
Exercise, Holder shall be entitled to receive Common Stock for the number of
shares purchased upon such Exercise of this Option, and if this Option is not
exercised in full, Holder shall be entitled to receive a new Option (containing
terms identical to this Option) representing any unexercised portion of this
Option in addition to such Common Stock.

(f)                Holder of Record.  Each person in whose name any Option for
shares of Common Stock is issued shall, for all purposes, be deemed to be the
Holder of record of such shares on the Date of Exercise of this Option,
irrespective of the date of delivery of the Common Stock purchased upon the
Exercise of this Option.  Nothing in this Option shall be construed as
conferring upon Holder any rights as a stockholder of the Company.

4.                  Option Exercise Price. The Exercise Price (“Exercise Price”)
shall equal $1.85 per share. 

5.                  No Transfer. This Option is not transferable by Holder under
any circumstances. 

6.                  Anti-Dilution Adjustments and Change of Control.

(a)        Recapitalization or Reclassification.  If the Company shall at any
time effect a recapitalization, reclassification or other similar transaction of
such character that the shares of Common Stock shall be changed into or become
exchangeable for a larger or smaller number of shares, then upon the effective
date thereof, the number of shares of Common Stock which Holder shall be
entitled to purchase upon Exercise of this Option shall be increased or
decreased, as the case may be, in direct proportion to the increase or decrease
in the number of shares of Common Stock by reason of such recapitalization,
reclassification or similar transaction, and the Exercise Price shall be, in the
case of an increase in the number of shares, proportionally decreased and, in
the case of decrease in the number of shares, proportionally increased.

 



2               

             



 (b)       Exercise Price Adjusted.  As used in this Option, the term Exercise
Price shall mean the purchase price per share specified in Section 4 of this
Option, until the occurrence of an event stated in subsection (a) of this
Section 6, and thereafter shall mean said price as adjusted from time to time in
accordance with the provisions of this Option.  No such adjustment under this
Section 6 shall be made unless such adjustment would change the Exercise Price
at the time by $0.01 or more; provided, however, that all adjustments not so
made shall be deferred and made when the aggregate thereof would change the
Exercise Price at the time by $0.01 or more. No adjustment made pursuant to any
provision of this Section 6 shall have the net effect of increasing the Exercise
Price in relation to the split adjusted and distribution adjusted price of the
Common Stock. 

 (c)       Consolidation, Merger, and Sale of the Company. If a Change of
Control (as defined below) occurs and irrespective of whether this Option is
being assumed, substituted, exchanged or terminated in connection with the
Change of Control, the vesting and exercisability of this Option shall
accelerate such that this Option shall become vested and exercisable to the
extent of 100% of the Shares then unvested, effective as of immediately prior to
consummation of the Change of Control.  For purposes of this Agreement, a
“Change of Control”’ means either: (i) the acquisition of the Company by another
entity by means of any transaction or series of related transactions (including
without limitation, any reorganization, merger or consolidation or stock
transfer), unless the Company’s stockholders of record immediately prior to such
transaction or series of related transactions hold, immediately after such
transaction or series of related transactions, at least 50% of the voting power
of the surviving or acquiring entity (provided that the sale by the Company of
its securities for the purpose of raising additional funds shall not constitute
a Change of Control hereunder); or (ii) a sale of all or substantially all of
the assets of the Company.    

    7.      Separation from Service.  If Holder terminates his employment and
directorship, if any, for any reason other than death, disability, or cause,
which shall include but shall not be limited to a breach of the Executive
Employment Agreement between the parties, prior to the expiration of the initial
two year two described therein, then vesting shall automatically cease and
Holder shall have the right to exercise the Option to the extent vested at
termination for a period of six months. After that six month period following
separation from service, this Option shall automatically terminate. If Holder’s
Executive Employment Agreement runs its entire two year term without termination
and the Option is fully vested, separation from service shall not affect
Holder’s ability to exercise the Option under the terms of this Agreement. If
Holder’s service as an officer and/or director is terminated for cause, then the
Option shall automatically terminate and may not be exercised. In the event of
death or disability, the Option may be exercised to the extent vested at
termination for a period of one year following the termination of Holder’s
service.

 

8.                  Reservation of Shares.  The Company shall at all times
reserve for issuance such number of authorized and unissued shares of Common
Stock (or other securities substituted therefor as herein above provided) as
shall be sufficient for the Exercise of this Option and payment of the Exercise
Price. The Company covenants and agrees that upon the Exercise of this Option,
all shares of Common Stock issuable upon such exercise shall be duly and validly
issued, fully paid, non-assessable and not subject to preemptive rights, rights
of first refusal or similar rights of any person or entity.

9.                  Registration or Exemption Required.  Holder understands and
acknowledges that this Option and the Shares are offered pursuant to exemptions
provided by both the Securities Act and applicable state laws and therefore the
Shares purchased pursuant to this Option Agreement are not registered with the
Securities and Exchange Commission. As such, the Shares may not be transferred
in the absence of an effective registration under the Act or an opinion of
counsel acceptable to the Company and its counsel that such registration is not
required.

10.              Benefits of this Option.  Nothing in this Option shall be
construed to confer upon any person other than the Company and Holder any legal
or equitable right, remedy or claim under this Option and this Option shall be
for the sole and exclusive benefit of the Company and Holder.

11.              Applicable Law.  This Option is issued under and shall for all
purposes be governed by and construed in accordance with the laws of the State
of California, without giving effect to conflict of law provisions thereof. Any
dispute arising under this Option shall be resolved in the state or federal
courts located in Los Angeles County, California.

12.              Loss of Option.  Upon receipt by the Company of evidence of the
loss, theft, destruction or mutilation of this Option, and (in the case of loss,
theft or destruction) of indemnity or security reasonably satisfactory to the
Company, and upon surrender and cancellation of this Option, if mutilated, the
Company shall execute and deliver a new Option of like tenor and date.

13.              Notice or Demands.  Notices or demands pursuant to this Option
to be given or made by Holder to or on the Company shall be sufficiently given
or made if sent by overnight mail addressed to350 N. Glendale Ave., Suite B#212,
Glendale, CA, until another address is designated in writing by the
Company.Notices or demands pursuant to this Option to be given or made by the
Company to or on Holder shall be sufficiently given or made if sent by overnight
mail addressed to 6303 Owensmouth Ave., Woodland Hills, CA 91367, until another
address is designated in writing by Holder.

 



3               

             



14.              Rights of the Holder.  The Holder shall not, by virtue of
anything contained in this Option or otherwise, prior to exercise of this
Option, be entitled to any right whatsoever, either in law or equity, of a
stockholder of the Company, including without limitation, the right to receive
dividends or to vote or to consent or to receive notice as a shareholder in
respect of the meetings of shareholders or the election of directors of the
Company or any other matter.

15.              Investment Intent.  Holder represents to the Company that
Holder is acquiring the Option and Shares for investment and with no present
intention of distributing or reselling any of the Shares.

16.              Accredited Investor.  Holder is an “Accredited Investor” as
defined in Regulation D of the Act.

17.              Counterparts.  This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all proposes be deemed to
be an original, and such counterparts shall together constitute by one and the
same instrument.

 

IN WITNESS WHEREOF, the undersigned has executed this Option as of the ______
day of ____________________, 2014.

 

   CANNAMED CORPORATION

By:    Jordan Shapiro                                         
                 Jordan Shapiro, CEO 

                                                                                   
HOLDER 

 

 

                                                                                   
By: Paul Shively                                             

                                                                                   
      Paul Shively, Individual

 

                                                                                   
 

 


 

 

 



4               

             



 

EXHIBIT A



EXERCISE FORM FOR OPTION

TO:  CANNAMED CORPORATION

 

The undersigned hereby irrevocably exercises the right to purchase ____________
shares of Common Stock (the “Common Stock”) of Cannamed Corporation, a Nevada
corporation (the “Company”), evidenced by the attached Option (the “Option”),
and herewith makes payment of the exercise price with respect to such shares in
full, all in accordance with the conditions and provisions of said Option.

1.                  The undersigned agrees not to offer, sell, transfer or
otherwise dispose of any of the Common Stock obtained on exercise of the Option,
except in accordance with the provisions of Section 9 of the Option.

2.                  The undersigned acknowledges that he or she is an
“Accredited Investor” within the meaning of Regulation D of the Securities Act
of 1933 and that the Option and underlying shares are being acquired for his or
her own account.

3.                  The undersigned requests that an Option representing any
unexercised portion hereof be issued, pursuant to the Option in the name of the
undersigned and delivered to the undersigned at the address set forth below:

 

Dated:                                                            
                                                                                   

Signature

                                                                                   

Print Name

                                                                                   

Address

                                                                                   

City, State and Zip

________________________________________________________________________

 

NOTICE

 

The signature to the foregoing Exercise Form must correspond to the name as
written upon the face of the attached Option in every particular, without
alteration or enlargement or any change whatsoever.

 

________________________________________________________________________

 

 

 

 

 

5                

             

